Judgment was rendered in this case against plaintiff in error in favor of defendant in error, decreeing a mechanic's lien upon the schoolhouse of plaintiff in error in Craig county, Okla., in the sum of $262.90, and ordering said property appraised and sold for the satisfaction of said judgment.
The sole question presented by this appeal is the right of defendant in error to have a judgment decreeing a lien upon the schoolhouse for the amount of his debt. This contention has been settled adversely to defendant in error by several former decisions of this court. Hutchinson v. Krueger et al.,34 Okla. 23, 124 P. 591, 41 L. R. A. (N. S.) 315, Ann. Cas. 1914C, 98;Western Terra Cotta Co. et al. v. Board of Education of Shawneeet al., 39 Okla. 716, 136 P. 595; Minnetonka Lumber Co. v.Board of Education of City of Sapulpa, 41 Okla. 541,139 P. 284.
The judgment of the lower court is reversed, with directions to enter judgment in favor of plaintiff in error.
All the Justices concur. *Page 533